DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are currently pending and have been examined. 
This action is made NON-FINAL.

Claim Objections
Claim 13 is objected to because of the following informalities:  lines 2-3 and 4-6 appear to contain a typographical error. The phrase “reads the altitude above ground level of the structure existing under the flight plan route from the structure shape database” appears twice in the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“horizontal-plane position data input section” in claim 1 
“height reference value input section” in claims 1-3 
“flight plan route altitude determination section” in claim 1 
“proximate place identification section” in claims 4-10, 12, and 13 
“flight plan route correction section” in claims 7-11 
“3D display section” in claims 14 and 15 
“video data reproduction section” in claim 16 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
An original claim may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not identify how the function is performed or the result is achieved.
For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Regarding claim 1, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitations horizontal-plan position data input section,  height reference value input section, and flight plan route altitude determination section. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. Claims 2-6, 12, 13, and 16 are rejected due to their dependency on claim 1.
Regarding claims 2 and 3, the claims fail to meet the written description requirement for the limitation the height reference value input section for the same reason as per claim 1, seen above.			
Regarding claims 4-10, 12, and 13, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitation proximate place identification section. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. Claims 8-11 are also rejected due to their dependency on claim 7.
Regarding claims 7-11, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitation flight plan route correction section. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. Claims 8-11 are also rejected due to their dependency on claim 7.
Regarding claims 14 and 15, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitation 3D display section. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. 
Regarding claim 16, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitation video data reproduction section. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A person of ordinary skill in the art would not be clear on how to avoid infringement. 
Regarding claim 1, “horizontal-plan position data input section,”  “height reference value input section,” and “flight plan route altitude determination section” all invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. 
Regarding claims 2 and 3, the claims fail to meet the written description requirement for the limitation “height reference value input section” for the same reason as per claim 1, seen above.			
Regarding claims 4-10, 12, and 13, “proximate place identification section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. Claims 8-11 are also rejected due to their dependency on claim 7.
Regarding claims 7-11, “flight plan route correction section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. Claims 8-11 are also rejected due to their dependency on claim 7.
Regarding claims 14 and 15, “3D display section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved.
Regarding claim 16, “video data reproduction section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved. The specification merely discloses the desired result but does not sufficiently describe how the function is performed or the result is achieved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as outlined in the MPEP.

Regarding claim 1, the claim is directed to a system for flight path route planning (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
Regarding prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A system for setting a 3D flight plan route of an unmanned aerial vehicle, the system comprising:
a horizontal-plane position data input section that inputs data indicating a scheduled flight route of the unmanned aerial vehicle on a horizontal plane as horizontal-plane data on the flight plan route
a height reference value input section that acquires a height reference value indicating an elevation of a surface under each of a plurality of positions on the flight plan route
and a flight plan route altitude determination section that determines values obtained by adding flight altitudes corresponding to the positions to the height reference values, respectively, as altitude data on the flight plan route.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process or human” or “mathematical concept” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind or simple mathematical calculations. For example, “by adding…” in the context of this claim is just a simple calculation. Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for setting a 3D flight plan route of an unmanned aerial vehicle, the system comprising:
a horizontal-plane position data input section that inputs data indicating a scheduled flight route of the unmanned aerial vehicle on a horizontal plane as horizontal-plane data on the flight plan route
a height reference value input section that acquires a height reference value indicating an elevation of a surface under each of a plurality of positions on the flight plan route
and a flight plan route altitude determination section that determines values obtained by adding flight altitudes corresponding to the positions to the height reference values, respectively, as altitude data on the flight plan route.
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “inputs data…” and “acquires a height reference value…”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (input sections) to perform the process. In particular, the steps for inputting data only include those that can be done by any computer, and therefore makes the limitation insignificant. Additionally, the acquiring values from an external source are recited at a high level of generality (i.e. as a general means of gathering height information), and amounts to mere data gathering or receiving, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitation add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “inputs data” and “acquiring a height reference value” are well-understood, routine, and conventional activity because transmitting data between devices is commonly practiced in the field, and the specification does not provide any indication that the sections are anything other than a conventional computer within the intersection infrastructure. Hence, the claim is not patent eligible. 

Regarding claims 2-15, the dependent claims do not recite any limitations that cause the claims to be patent eligible. 
Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. As mentioned above, the use of a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. Limitations such as “identifies…” and “outputs a distance…” do not integrate the judicial exception into a practical application or add significantly more to the invention.  Therefore, dependent claims 2-13 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claim 17 is rejected the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitation recites “a computer program that implements the system…”. In light of the instant specification [0029], the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. Therefore the “program” of claim 17 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4 in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel. From here on, the prior art will be referred to as Hinkle and Babel.

Regarding claim 1, Hinkle teaches the following:
a horizontal-plane position data input section that inputs data indicating a scheduled flight route of the unmanned aerial vehicle on a horizontal plane as horizontal-plane data on the flight plan route 
"The geospatial information may include vertical information and horizontal information associated with possible routes between the origin and destination locations…." [¶0005]
"In one example, user computing device 130 determines a navigation route for UAV 110 using the geospatial data received from geospatial cache 162 and/or geospatial data store 160.” [¶0038]
The communication device allows the data to enter the system, therefore, the communication device reads on the input section according to the broadest reasonable interpretation.
a height reference value input section that acquires a height reference value indicating an elevation of a surface under each of a plurality of positions on the flight plan route
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
The elevation profile of the terrain is the height reference in the claimed invention and it provides height indicators for any object or obstacle below the vehicle. Since it spans the entire route, origin to destination, the reference teaches the plurality of positions along the route.
a flight plan route altitude determination section that determines values obtained by adding flight altitudes corresponding to the positions to the height reference values, respectively, as altitude data on the flight plan route
"Local minimum and maximum altitudes may change at each waypoint of the route because the respective ground level of each waypoint may change. One particular example is as follows: waypoints A, B, and C have ground elevation of 0 m, 10 m, and 30 m. Continuing with the example, local minimum and maximum altitudes for waypoints A, B, and C are 50 m/121 m, 60 m/131 m, and 80 m/151 m, respectively." [¶0059]
The reference teaches that by adding the height reference values of the surface below to the flight position boundaries to gather an overall altitude. Since the vehicle will be flying within the calculated altitude range proven to be found by the claimed technique, it would be obvious and easy to perform the same method to find the specific altitude of the vehicle at any point in the route.
Hinkle fails to teach the following limitation.
However, Babel teaches:
A system for setting a 3D flight plan route of an unmanned aerial vehicle
"This paper introduces a new approach for three-dimensional flight path optimization for unmanned aerial vehicles." [Abstract]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flight route planning system of Hinkle with the 3D aspect for unmanned aerial vehicles as taught in Babel. Improving the route planning system with Babel’s teachings is well within the ordinary ability of one of ordinary skill in the art because it is a common practice in the field of endeavor. One would be motivated to combine the teachings to aid in the avoidance of no-fly areas, risk reduction in threat environments by terrain following flight or terrain masking low-level flight, and other regulations such as fixed release and approach vectors at the start and destination locations (Babel, Abstract).

Regarding claim 2, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 1.
Hinkle further teaches:
the height reference value input section acquires an elevation of a ground surface under each of the plurality of positions on the flight plan route in the horizontal plane as the height reference value
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
The elevation profile is for each spot on the route, therefore, the reference teaches the plurality of positions along the route.
by reading from a geographic database
For example, according to some embodiments, a user computing device accesses geospatial data of a geographic area." [¶0027]

Regarding claim 4, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 2.
Hinkle further teaches:
further comprising a proximate place identification section that identifies, on any entity on the ground surface, a proximate place at which a distance from the flight plan route is equal to or less than a predetermined safe distance
"In some embodiments, user computing device 130 calculates a predefined distance from the obstacles within the convex hull to generate the avoidance shape. Example predefined distances surrounding an obstacle include 40 m, 50 m, etc., which may be configurable in some embodiments. Thus, example avoidance shapes include elliptical portions as determined by the predefined distances surrounding obstacles within the convex hull." [¶0050]
The reference discusses a predetermined distance and a safe distance would be one that is determined previous to the flight that insures safety even in the event of error. Therefore, the predetermined distance anticipates the safe distance in the claimed invention. Additionally, the first citation shows that the route is changed to avoid the proximate shape, and the reference later discusses, in the second citation, that this shape may be determined based on a set distance. 

Regarding claim 7, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 4.
Hinkle further teaches:
further comprising a flight plan route correction section that, when the proximate place is identified by the proximate place identification section, corrects the flight plan route such that the proximate place is avoided
"…..user computing device adds the obstacles to the obstacle avoidance shape, such as by repeating the convex hull operation, and determines one or more new routes around the updated obstacle avoidance shape." [¶0027]

Regarding claim 8, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 7.
Hinkle further teaches:
when the proximate place is identified by the proximate place identification section, the flight plan route correction section automatically corrects the flight plan route
"…..user computing device adds the obstacles to the obstacle avoidance shape, such as by repeating the convex hull operation, and determines one or more new routes around the updated obstacle avoidance shape." [¶0027]
such that a distance between the flight plan route and the proximate place becomes the safe distance or greater
"In some embodiments, user computing device 130 calculates a predefined distance from the obstacles within the convex hull to generate the avoidance shape. Example predefined distances surrounding an obstacle include 40 m, 50 m, etc., which may be configurable in some embodiments." [¶0050]
The reference discusses a predetermined distance and a safe distance would be one that is determined previous to the flight that insures safety even in the event of error. Therefore, the predetermined distance anticipates the safe distance in the claimed invention. Additionally, the first citation shows that the route is changed to avoid the proximate shape, and the reference later discusses, in the second citation, that this shape may be determined based on a set distance. 

Regarding claim 9, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 7.
Hinkle further teaches:
when the proximate place is identified by the proximate place identification section, the flight plan route correction section corrects the flight plan route
"…..user computing device adds the obstacles to the obstacle avoidance shape, such as by repeating the convex hull operation, and determines one or more new routes around the updated obstacle avoidance shape." [¶0027]
such that the proximate place is circumvented on the horizontal plane
At block 215, user computing device 130 determines a horizontal route from the start location to the end location. User computing device 130 determined a horizontal route that avoids obstacles." [¶0044]
The first citation shows that the route is corrected to not intersect with an avoidance zone. The second citation goes into more detail about what changes could be made to the route and in this instance, it determines a way around just in the horizontal plane.

Regarding claim 10, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 7.
Hinkle further teaches:
when the proximate place is identified by the proximate place identification section, the flight plan route correction section corrects the flight plan route
"…..user computing device adds the obstacles to the obstacle avoidance shape, such as by repeating the convex hull operation, and determines one or more new routes around the updated obstacle avoidance shape." [¶0027]
such that the proximate place is avoided above the proximate place
"For example, geographic areas are classified as general avoidance zones where the geospatial data indicates that an object (such as a building) within the geographic area is above a predefined height such as 30 m, 40 m, or 50 m, etc." [¶0044]
Another instance where the reference later teaches methods for avoiding the proximate zones. The “etc.” is inclusive and can be any distance and also to avoid going above it entirely.

Regarding claim 11, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 10.
Hinkle further teaches:
if the flight plan route exceeds a predetermined altitude limit when an attempt is made to avoid the proximate place above the proximate place
"At block 525, user computing device 130 determines whether there are any violations of the vertical route." [¶0062]
The reference teaches that any violation to the vertical route is analyzed and can be avoided. This includes the possibility of the vehicle exceeding an altitude limit to avoid a proximate place before it occurs. The system would know that the limit would be reached, and alter the route to avoid this before the vehicle traverses the route.
the flight plan route correction section corrects the flight plan route
"…..user computing device adds the obstacles to the obstacle avoidance shape, such as by repeating the convex hull operation, and determines one or more new routes around the updated obstacle avoidance shape." [¶0027]
such that the proximate place is circumvented on the horizontal plane so as to prevent the flight plan route from exceeding the predetermined altitude limit
"User computing device 130 determines a horizontal route that avoids obstacles. In some embodiments, geospatial data from geospatial data store 160 may include classifications of obstacles. Example obstacle classifications include a critical avoidance zone and a general avoidance zone." [¶0043]
Hinkle teaches that a horizontal adjustment to the route is done to avoid the obstacle. It is obvious that a horizontal detour is the only way to avoid an obstacle like a building if there is an altitude limit that the vehicle must not exceed. Hinkle also teaches an altitude limit and the route is changed until it is not exceeded (0062) and this change would include going around an obstacle, not over it, to avoid crossing the max altitude limit.

Regarding claim 12, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 4.
Hinkle further teaches:
the proximate place identification section reads an altitude above ground level of a structure existing under the flight plan route from a structure shape database
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
"The geospatial information may include a minimum and maximum altitude for the route relative to ground, and may further include physical obstacles and no fly zones." [¶0006]
The reference teaching is broad on what sort of information is included. In one interpretation, altitude can be relative to the physical obstacles, and one could reasonably make this assumption from this excerpt.
and identifies, on the structure, a place at which an altitude difference obtained by subtracting the altitude above ground level of the structure from an altitude above ground level of a portion of the flight plan route above the structure
The geospatial information may include a minimum and maximum altitude for the route relative to ground, and may further include physical obstacles and no fly zones. [¶0006]
In one example, the UAV may further report operating parameters (e.g., longitude, latitude, altitude, pitch, roll, velocities in 3 different axes, battery voltage, battery current, and so on) to a time-series geospatial database. [¶0009]
The reference teaches that information including the altitude of the ground or obstacles and that the altitude of the vehicle itself can be read and gathered. It would be obvious to subtract the two to find the distance between the ground/obstacle and the vehicle. The elevation profile taught in ¶0005 also shows that the height of a structure would be known and used.
is equal to or less than the 5predetermined safe distance, as the proximate place
"In some embodiments, user computing device 130 calculates a predefined distance from the obstacles within the convex hull to generate the avoidance shape. Example predefined distances surrounding an obstacle include 40 m, 50 m, etc., which may be configurable in some embodiments." [¶0050]
The reference discusses a predetermined distance and a safe distance would be one that is determined previous to the flight that insures safety even in the event of error. Therefore, the predetermined distance anticipates the safe distance in the claimed invention. Additionally, the first citation shows that the route is changed to avoid the proximate shape, and the reference later discusses, in the second citation, that this shape may be determined based on a set distance. 

Regarding claim 17, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 1.
Hinkle further teaches:
A computer program that implements the system according to claim 6I  when the computer program is executed by a computer
"The memory 906 may contain computer program instructions (grouped as modules or components in some embodiments) that the hardware processor(s) 904 executes in order to implement one or more embodiments. The memory 906 generally includes RAM, ROM and/or other persistent, auxiliary or non-transitory computer-readable media. The memory 906 may store an operating system that provides computer program instructions for use by the hardware processor(s) 904 in the general administration and operation of the computing system 900. The memory 906 may further include computer program instructions and other information for implementing aspects of the present disclosure." [¶0095]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, and in further view of patent application publication Yuzawa et. al. US 20150330780 A1. From here on, the prior art will be referred to as Hinkle, Babel, and Yuzawa.

Regarding claim 3, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 1.
Hinkle further teaches:
under each of the plurality of positions on the flight plan route in the horizontal plane as the height reference value
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
The elevation profile of the terrain is the height reference in the claimed invention and it provides height indicators for any object or obstacle below the vehicle. Since it spans the entire route, origin to destination, the reference teaches the plurality of positions along the route.
The combination of Hinkle in view of Babel fails to teach the following limitations.
However, Yuzawa teaches:
the height reference value input section acquires an altitude of a floor surface inside a building
"Then, the elevation determining module 150 identifies the level corresponding to the computed altitude from the building information storing module 140 that stores the correspondence between each individual level and the elevation of the corresponding level." [¶0057]
by reading from a structure shape database
"Further, the output module 160 may display, from a database (DB) storing information related to buildings and levels, information corresponding to a building and level of interest (for example, the location of a meeting room or bathroom on that level, or in the case of a department store building, advertisements or the like on the sales floor on that level)." [¶0063]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flight route planning system taught by the combination of references, as shown above, by gathering altitude reference points of floors within buildings from a database, as taught by Yuzawa, to result in a system for planning that can help deal with errors or the like caused by atmospheric pressure fluctuations (Yuzawa, ¶0075). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, and Yuzawa to obtain the invention as specified in claim 3.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, and in further view of patent application publication Fukushima US 20160210735 A1. From here on, the prior art will be referred to as Hinkle, Babel, and Fukushima.

Regarding claim 5, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 4.
Hinkle further teaches:
corresponding to the identified proximate place to the identified proximate place
"In some embodiments, user computing device 130 calculates a predefined distance from the obstacles within the convex hull to generate the avoidance shape. Example predefined distances surrounding an obstacle include 40 m, 50 m, etc., which may be configurable in some embodiments. Thus, example avoidance shapes include elliptical portions as determined by the predefined distances surrounding obstacles within the convex hull." [¶0050]
The combination of Hinkle in view of Babel fails to teach the following limitations.
However, Fukushima teaches:
the proximate place identification section further outputs a distance and an orientation from a position on the flight plan route
"The filter section 31 removes noises of the image information and the distance information output from the image information region 21, the distance information region 22, and the intermediate image region 23." [¶0039]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flight route planning system taught by the combination of references, as shown above, by outputting the distance to the obstacle or avoidance zones, as taught by Fukushima, to result in a system for accurately calculating distance between obstacles and a moving object to prevent collision (Fukushima, ¶0003). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, and Fukushima to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 4.
The combination of Hinkle in view of Babel fails to teach the following limitations.
However, Fukushima teaches:
the proximate place identification section issues a warning when the proximate place is identified
"…..determine positions of the obstacles in a three-dimensional space according to the three-dimensional data, and generate an image including marks indicating a region proximate to the obstacles…." [¶0029]
A mark is a type of warning to help signify a proximate region of an obstacle and under the broadest reasonable interpretation, the reference teaches the limitation.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the flight route planning system taught by the combination of references, as shown above, with a warning to signify a proximate zone of an obstacle, as taught by Fukushima, to result in a system for accurately calculating distance between obstacles and a moving object to prevent collision (Fukushima, ¶0003). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, and Fukushima to obtain the invention as specified in claim 6.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, and in further view of patent application publication Jiri et. al. US 20160209214 A1. From here on, the prior art will be referred to as Hinkle, Babel, and Jiri.

Regarding claim 13, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 12.
Hinkle further teaches:
when the proximate place identification section reads the altitude above ground level of the structure existing under the flight plan route from the structure shape database
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
"The geospatial information may include a minimum and maximum altitude for the route relative to ground, and may further include physical obstacles and no fly zones." [¶0006]
The reference teaching is broad on what information is included. In one interpretation, altitude can be relative to the physical obstacles, and one could reasonably make this assumption from this excerpt.
and reads the altitude above ground level of the structure existing under the flight plan route from the structure shape database
"For example, vertical and horizontal information may include terrain data (elevation profile of terrain between origin and destination…." [¶0005]
"The geospatial information may include a minimum and maximum altitude for the route relative to ground, and may further include physical obstacles and no fly zones." [¶0006]
The reference teaching is broad on what information is included. In one interpretation, altitude can be relative to the physical obstacles, and one could reasonably make this assumption from this excerpt.
The combination of Hinkle in view of Babel fails to teach the following limitations.
However, Jiri teaches:
the proximate place identification section widens the flight plan route based on a predetermined width
"For example, the processing system 126 may extend the boundary of the initial forecast corridor 321 opposite the exit boundary of the corridor 321 along the path defined by the initial TUPA waypoint 310 and the succeeding waypoint 312 of the flight plan by a fixed distance." [¶0044]
The corridor is the region that encompasses a flight path according to the reference. If the region is widened to account for error or obstacles, so can the specific flight path as the path can then deviate to the side by the fixed distance, which is predetermined based on calculations made.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the flight route planning system taught by the combination of Hinkle-Babel, as shown above, with a route planning section that widens the path to avoid obstacles based on a predetermined distance, as taught by Jiri, to overcome departure delays, changes to the flight plan, or other unanticipated events render the previously reviewed forecast information outdated or no longer applicable (Jiri, ¶0002). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, and Jiri to obtain the invention as specified in claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, and in further view of patent application publication Youssef US 20190162555 A1. From here on, the prior art will be referred to as Hinkle, Babel, and Youssef.

Regarding claim 14, the combination of Hinkle in view of Babel, as shown above, discloses all the limitations of claim 4.
The combination of Hinkle in view of Babel fails to teach the following limitations.
However, Youssef teaches:
comprising a 3D display section that causes the flight plan route to be three-dimensionally displayed in a screen
"The invention relates to a display for an aircraft, and more particularly to a display for 3D aircraft visualization and flight path features." [¶0001]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the flight route planning system taught by the combination of references, as shown above, with a 3D display capable of displaying the route in three dimensions, as taught by Youssef, to give a better spatial understanding of the planned flight path, thereby reducing the navigational workload (Youssef, ¶0050). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, and Youssef to obtain the invention as specified in claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, in further view of patent application publication Youssef US 20190162555 A1, and in further view of Fukushima US 20160210735 A1. From here on, the prior art will be referred to as Hinkle, Babel, Youssef, and Fukushima.

Regarding claim 15, the combination of Hinkle, in view of Babel, in further view of Youssef, as shown above, discloses all the limitations of claim 14.
The combination of Hinkle, in view of Babel, and further in view of Youssef fails to teach the following limitations.
However, Fukushima teaches:
the 3D display section causes the proximate place to be further displayed in a superimposed manner
"….generate an image including marks indicating a region proximate to the obstacles, and a display unit configured to display the generated image." [¶0029]
The indication of the region proximate by the marks implies that the area is also displayed because it is common sense to show the subject that a distance is in reference to. Additionally, the region proximate would need to be superimposed on to the display because it does not actually exist around the object. This is a well-known practice in the field of endeavor and would yield a known result.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the flight route planning system taught by the combination of references, as shown above, with the proximate avoidance areas superimposed on the 3D display, as taught by Fukushima, for accurately calculating distance between obstacles and a moving object to prevent collision (Fukushima, ¶0003). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, Youssef, and Fukushima to obtain the invention as specified in claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Hinkle et. al. WO 2016154551 A4, in view of “Three-dimensional Route Planning for Unmanned Aerial Vehicles in a Risk Environment" public disclosure publication by Luitpold Babel, in further view of patent application publication Youssef US 20190162555 A1, and in further view of Tao et. al. WO 2015180133 A1. From here on, the prior art will be referred to as Hinkle, Babel, Youssef, and Tao.

Regarding claim 16, the combination of Hinkle, in view of Babel, in further view of Youssef, as shown above, discloses all the limitations of claim 14.
Hinkle further teaches:
comprising a video data reproduction section that acquires data on a video of an external scene during a flight shot by the unmanned aerial vehicle, acquires data on an actual flight route of the unmanned aerial vehicle
"For example, optical sensors 710 can detect an obstacle in the path of UAV and application processor 702 may initiate object avoidance procedures." [¶0080]
"Imager 714 can be a number of different devices including, without limitation, a camera, imaging array, machine vision, a video camera…." [¶0080]
The reference teaches that the camera may identify objects, meaning that it is capturing the external scene of the vehicle during its flight. The data it acquires on the actual flight route is whether or not it will collide with an object based on the video feed. This is evident when it teaches that avoidance procedures may be initiated because data must be gathered in order to determine whether or not collision will occur in the flight route.
The combination of Hinkle, in view of Babel, and further in view of Youssef fails to teach the following limitations.
However, Tao teaches:
reproduces the data on the video of the external scene while showing a position where the video is shot by the unmanned aerial vehicle
"The method further includes the steps of: recording image information captured by the imaging device, displaying positioning data of the point of the drone on the trajectory and flight height information in combination with a map, posture information of the imaging device, and corresponding points of the imaging device When the image is taken, edit the new flight trajectory." [¶0016]
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the flight route planning system taught by the combination of references, as shown above, with the reproducing of data and video to show the vehicles current position, as taught by Tao, to avoid the blindness of setting the waypoint on the map, thus ensuring the best angle and distance for shooting and ensuring that the aircraft and its onboard equipment can complete high-volume aerial operations quickly and efficiently (Tao, ¶0005). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hinkle, Babel, Youssef, and Tao to obtain the invention as specified in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Method And Device For Generating An Optimum Vertical Path Intended To Be Followed By An Aircraft - US 10636313 B2 – Mere
A method and device for generating an optimum vertical path intended to be followed by an aircraft.
FLIGHT PATH DETERMINATION - US 20190265705 A1 – Zhang et. al.
This application provides a system and related methods for determining flight paths within an air space for an aerial vehicle. The determination can be made based on various conditions, such as the conditions of the aerial vehicle, of the flight environment, of signal transmission between the aerial vehicle and a remote device, and so on.
Unmanned Aerial Systems Traffic Management - US 20160275801 A1 – Kopardekar
The present invention provides a UAS Traffic Management (UTM) system to allow safe and efficient UASs operations in low-altitude airspace where air vehicles, such as general aviation aircraft, gliders, balloons, blimps, helicopters, and other small aerospace vehicles currently operate.
Systems And Methods For Using Three-Dimensional Location Information To Improve Location Services - US 20140274151 A1 - Pattabiraman et. al.
Described are systems and methods for acquiring three-dimensional location information. Also described are systems and methods for using the acquired three-dimension location information to locate users and enhance their experience in relation to location-based services.
METHODS FOR GENERATING A FLIGHT PLAN FOR AN UNMANNED AERIAL VEHICLE BASED ON A PREDICTED CAMERA PATH - US 20100286859 A1 – Feigh et. al.
Methods are provided for generating a flight plan for an aerial vehicle equipped with a surveillance module by using a control unit having a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.E.K./	Patent Examiner, Art Unit 3662

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662